         Case 1:17-cr-00722-VSB Document 173 Filed 05/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT                                                    5/21/2019
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA                                   S1 17 Cr. 722 (VSB)

                               -v.-                            ORDER

    SAYFULLO HABIBULLAEVIC SAIPOV,

                               Defendant.



VERNON S. BRODERICK, United States District Judge:

        The parties shall comply with the following pretrial schedule for both the guilt and, if

necessary, penalty phases (unless indicated):

Expert Disclosures

        December 9, 2019              Government’s non-mental health expert initial disclosures
                                      pursuant to Fed. R. Crim. P. 16(a)(1)(G) due.

        February 3, 2020              Defendant’s non-mental health expert initial disclosures
                                      pursuant to Fed. R. Crim. P. 16(b)(1)(C) for the guilt and
                                      penalty phases due.

                                      Defendant’s notice of intent to introduce expert evidence
                                      on a mental condition pursuant to Fed. R. Crim. P. 12.2,
                                      including evidence bearing on either the issue of guilt (Rule
                                      12.2(b)(1)) or the issue of punishment (Rule 12.2(b)(2)),
                                      due. If the defendant provides notice pursuant to Rule
                                      12.2(b)(1), the defendant will also make corresponding
                                      disclosures pursuant to Rule 16(b)(1)(C) on the same day.1
Motions in Limine and Jury Instructions

        February 17, 2020             Motions in limine due.

        March 2, 2020                 Responses to motions in limine due.


1
 The Government will make expert disclosures, if any, that are responsive to the defendant’s Rule
12.2(b)(1) expert disclosures as soon as they are completed following an examination of the
defendant conducted pursuant to Rule 12.2(c)(1)(B).
          Case 1:17-cr-00722-VSB Document 173 Filed 05/21/19 Page 2 of 2



         March 9, 2020               Replies to motions in limine due.

         Week of March 23, 2020      Argument, if necessary, on motions in limine.

         March 23, 2020              Parties to file proposed jury instructions for both guilt and
                                     penalty phases.
Jury Selection

         December 23, 2019           Parties to submit proposed questions for jury questionnaire.
                                     Parties to submit stipulated and non-stipulated questions for
                                     questionnaire, with written objections to non-stipulated
                                     questions. Parties to submit proposed voir dire procedures.

         Week of March 2, 2020       Potential jurors to come to courthouse to fill out
                                     questionnaire.

         March 30, 2020              Parties to file lists of stipulated and non-stipulated strikes
                                     for cause.

         Week of April 6, 2020       Conference for Court to rule on strikes for cause. List of
                                     venire finalized and notified.
Exhibit List, Witness List, and 3500 Material

         March 2, 2019               Government to produce its exhibit list, witness list, and
                                     3500 material (if not yet produced) for both the guilt and
                                     penalty phases. The Government is directed to make these
                                     disclosures as complete as possible with the understanding
                                     that they may be subject to change as the Government
                                     continues to prepare for trial and respond to defense
                                     arguments to the jury.

Penalty Phase Timing

         Start of Penalty Phase      The penalty phase, if necessary, will commence
                                     approximately one week after the guilty verdict.

         Within 24 hours of guilty   The defendant will produce his exhibit list, witness list, and
         verdict                     3500 material.


SO ORDERED.

Dated:          May 20, 2019
                New York, New York


                                                2
